Article

“4 Princess Petroleum Ltd.

TABLE OF CONTENTS

Definitions

Grant of Rights to the Contractor

Term

Relinquishment

General Obligations of the Contractor

Minimum Work and Expenditure Obligations
Obligations of the Government

Royaity/Production Payment

Recovery of Petroleum Operations Expenditures; Production Sharing
Valuation and Measurement of Petroleum

Marketing, Royalty in Kind and Domestic Requirements
Payment Procedure

Surface Rentals

Natural Gas

Taxes

Exemptions from Custom Duties

Exchange and Currency Controls

Title to Equipment

Government Participation
XXVII
XXVIIT
XXIX
XXX
XXXI
XXxIl
XXXII!
XXXIV
Exhibit A
Exhibit B
Exhibit C

Princess Petroleum Lid.

Training and Employment

Purchases in Belize

Unitization

Danger to Persons, Property or Environment
Arbitration

Termination

Books, Accounts and Audits, Records, Reports and Inspections
Insurance and Indemnification

Assignment

Law of the Agreement

Force Majeure

Entire Agreement and Amendments

Waiver

Confidentially

Notices

Description of contract area

Map of contract area

Bank Guarantee
Princess Petrojeum Ltd.

PRODUCTION SHARING AGREEMENT

THIS AGREEMENT, made and entered into this 12 day of October, 2007, by and
between the GOVERNMENT OF BELIZE, (hereinafter referred to as the “Government’)
acting through the Minister of Natural Resources and the Environment and Princess
Petroleum Ltd. a corporation duly organized and existing under the laws of Belize with
business address at Newtown Barracks, Belize City, Belize (hereinafter referred to as
the “Contractor”).

WHEREAS, the entire property in, and control over all petroleum resources in or
under the territory of Belize is vested in the Government on behalf of Belize,

WHEREAS, no petroleum operations shall be conducted in Belize by any person
other than the Government unless such person has entered into a contract in
accordance with the Petroleum Act (No. 8 of 1991),

WHEREAS, the Government wishes to promote the exploration for and
production of the petroleum resources in and throughout the contract area, and the
Contractor desires to join and assist the Government in accelerating the exploration for
and production of the petroleum resources within the contract area,

AND WHEREAS, the Contractor represents that it has the financial resources,

technical competence and professional skills necessary to carry out the petroleum
operations hereinafter described.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE |

Definitions

1.1. In this Agreement, the following terms shall have the following meanings:

1.1.1 “affiliated company” shall mean any entity directly or indirectly effectively
controlling, or effectively controlled by, or under direct or indirect effective

. \
Princess Petroleum Ltd.

common contro! of, a specified entity. For the purposes of this definition,
“control”, when used with respect to any specified entity, means the power to
direct, administer and dictate policies of such entity (it being understood and
agreed that it is not necessary to own directly or indirectly fifty percent (50%) or
mote of such entity’s voting securities to have effective control over such entity,
but ownership, direct or indirect, of fifty percent (50%) or more of such entity's
voting securities shall automatically indicate effective control), and the terms
“controlling” and “controlled” have meanings corresponding to the foregoing;

“appraisal well” shall mean a well drilled within the contract area, following a
dis¢overy, for the purpose of delineating the petroleum reservoir(s) to which the
dis¢overy relates in terms of thickness and lateral extent and estimating the
quantity of recoverable petroleum therein;

“barrel” shall mean a quantity or unit of crude oil equal to 158.9874 liters (forty-
twa (42) United States gallons) at a temperature of sixty (60) degrees Fahrenheit
(14.56 degrees Centigrade) under one atmosphere of pressure;

“cdlendar year’ shall mean a period of twelve (12) consecutive months, according
to the Gregorian Calendar, starting with the 1st of January and ending with the
31™ of December;

“calendar month” or “month” shall mean any of the twelve (12) months of the
calendar year,

“commercial discovery” means a discovery of petroleum which can be exploited
commercially in accordance with accepted practices in the international
petroleum industry;

“continental shelf" shall mean the part of the seabed and subsoil of the
submarine areas adjacent to the coast of Belize, but outside the territorial waters,
over which Belize is entitled by international law to exercise sovereign rights for
the purposes of exploring and exploiting its natural resources,

“contract area” means a geographical area which is covered by the contract; and
includes the whole of, or such part or parts of, the original area awarded to a
Princess Petroleum Ltd.

Contractor which shall remain at the disposal of such Contractor from time to time
pursuant to the terms of the contract;

1.1.9 “contract year” shall mean a period of twelve (12) corisecutive calendar months,
counted from the first day of the first calendar month following the effective date
of this Agreement or from the anniversary of such first day of such month;

1.1.10 “crude oil” shall mean petraleum which is in liquid state at the well head or gas/oil
separator or which is extracted from natural gas, including distillate and
condensate;

1.1.11 “day” shall mean a calendar day unless otherwise provided herein;

1.1.12 "delivery point” shall mean the FOB point of export in Belize or such other point
whith may be agreed between the Government and the Contractor;

1.1.13 “deyelopment and production operations” means operations for or in connection
with the production of petroleum;

1.1.14 “development and production period” shall mean the period referred to in
paragraph 3.4;

1.1.15 “distovery” in relation to petroleum, shall mean petroleum not previously known
to Have existed, recovered at the surface in a flow measurable by conventional
petroleum industry testing methods;

1.1.16 “effective date” shall mean the date first above written;

1.1.17 “exploration expenditures” shall mean expenditures made in conducting
expkoration operations hereunder, but excluding expenditures made within the
area of a field after a commercial discovery has been declared. Exploration
expenditures shall be determined in accordance with the Income and Business
Tax Act (as amended and in effect from time to time);
Princess Petroleum Ltd.

1.1.18 “exploration operations” means operations for or in connection with exploration
for petroleum;

1.1.19 “exploration period” shall mean the period referred to in paragraph 3.1;

1.1.20 “exploration well” shall mean a well other than an appraisal well drilled in the
course of exploration operations;

1.1.21 “field” shall mean an area, as designated by agreemenit between the Government
and the Contractor, where a commercial discovery of crude oil or natural gas has
been declared;

1.1.22 “gross revenues” shall mean the sum of all proceeds of sales and the monetary
equivalent of the value of other dispositions of petroleum produced and saved
and@ not used in petroleum operations and any other proceeds derived from
petroleum operations;

1.1.23 “in¢ome tax” shall mean that tax imposed on net income pursuant to the Income
and Business Tax Act (as amended and in effect from time to time);

1.1.24 “initiat commercial production” shall mean the date on which the first regular
shipment of crude oil or natural gas, or both, is made from a field under a
prdgram of regular production and sale;

1.1.25 "Inspector" shall mean the Inspector of Petroleum appointed under section 4 of
the Petroleum Act (No. 8 of 1991);

1.1.26 “maximum efficient rate” shall mean the maximum rate of production of crude oil
in @ field, without excessive rate of decline of production or excessive loss of
regervoir pressure, and in accordance with generally accepted practices in the
international petroleum industry and the provisions of paragraph 6.3;

1.1.27 “Minister’ shall mean the Minister responsible for petroleum affairs in the
Government of Belize;
Princess Petroleum Ltd.

1.1.28 “natural gas” shall mean all petroleum which at atmospheric conditions of
temperature and pressure is in a gaseous state, and includes wet mineral gas,
dry mineral gas, wet gas and residue gas remaining after the extraction,
progessing or separation of liquid petroleum from wet gas, as well as non-
petroleum gas or gases produced in association with liquid or gaseous
petroleum;

1.1.29 “net petroleum” shall mean the value of the total quaritity of petroleum produced
and saved in a given calendar year and not used in petroleum operations after
deduction of the value of the royalties made in such calendar year and after
recovery of petroleum operations expenditures pursuant to paragraph 9.1;

1.1.30 “net taxable income” shall mean net taxable income as determined in accordance
with the provisions of the Income and Business Tax Act (as amended and in
effdct from time to time);

1.1.31 “petroleum” means all natural organic substances composed of carbon and
hydrogen; and includes crude oil and natural gas, and all other mineral
sustances, products, by-products and derivatives that are found in conjunction
with petroleum;

1.1.32 “Petroleum Act” shall mean the Petroleum Act (No. 8 cf 1991) and any subsidiary
legislation made thereunder;

1.1.33 “petroleum operations” means the operations related to the exploration,
development, extraction, production, field separation, transportation, storage,
sale or disposal of petroleum; but does not include any transportation or other
operations (i) beyond the point of export; or (ii) in the case of petroleum which is
processed within Belize, beyond the point of entry into a refinery or liquefaction or
natural gas treatment plant;

1.1.34 “petroleum operations expenditures” shall mean expenditures incurred in
conducting petroleum operations hereunder, determined in accordance with the
Income and Business Tax Act (as amended and in effect from time to time);

1.1.35 “royalty” shall mean the royalty or production payment described in Article VIII;

kt
Princess Petroleum Ltd.

1.1.36 “quarter” shall mean a period of three (3) consecutive months commencing with
the first day of January, April, July and October, respectively, of each calendar
year,

1.1.37 “well” means any opening in the ground made or being made by drilling or boring,
or in any other manner, in connection with exploration operations or development
and ' production operations, other than a seismic hole;

1.1.38 “wotk programme” shail mean an itemized statement of the petroleum operations
to be carried out in the contract area in each calendar year, or to be carried out
for ¢pecific activities such as drilling of exploration wells and appraisal wells and
development programmes, all in a form acceptable to the Government;

1.1.39 “work pragramme budget” shall mean the estimate of the costs of ail items
inclyded in the corresponding work programme, including both capital and
operating budgets, all in a form acceptable to the Government.

ARTICLE i!

Grant of Rights to the Contractor

2.1. The Government grants to the Contractor, subject to the terms and conditions set
forth in this Agreement, the exclusive right to conduct petroleum operations within
the contract area for the term of this Agreement. Except as provided in
paragraph 11.3, the Contractor shall have the right, during the term of this
Agreement, to freely lift, dispose of and export its share of the petroleum
produced hereunder.

2.2 Title to petroleum to which the Contractor is entitled hereunder shall pass to the
Contractor at the delivery point.

2.3. Tha Contractor shall, except as expressly otherwise provided in this Agreement,
conduct all petroleum operations hereunder at its sole risk, cost and expense.

-8-

4,
24

25

2.6

3.4

Princess Petroleum Ltd.

The Contractor shall look only to the petroleum to which it is entitled under this
Agteement to recover such costs and expenses, and such petroleum shall be the
Contractor's sole source of compensation thereunder.

Th@ Contractor shall be responsible to the Government for the execution of all
petroleum operations in accordance with the provisions of this Agreement.
Without prejudice to the Contractor's position as an independent contractor
hereunder, the extent and character of such work to be done by the Contractor
shall be subject to the general supervision, review and approval of the
Goyernment to which the Contractor shall report and be responsible as herein set
forth.

Tha Contractor is authorized to construct pipelines, bridges, ferries, landing
fields, radio, telephone and related communication systems as may be necessary
for petroleum operations but subject to the laws in force in Belize from time to
timé for the regulation and control of such installations and their construction.

Tha Government reserves the right to grant licenses to others to prospect for,
explore for and mine minerals other than petroleum within the contract area, and
further reserves to itself the right to so prospect, explore and mine directly, all
subject to the provisions of paragraph 5.3.

ARTICLE Ill

Term

The: Contractor is authorized to conduct exploration operations during an
exploration period which shall be comprised of (i) an initial exploration period of
two (2) contract years (“Initial Exploration Period”), and (ii) subject to the
conditions hereinafter provided, three (3) successive renewal periods (‘First
Renewal Period”, “Second Renewal Period” and “Third Renewal Period") of two
(2) years each to the initial exploration period. Such renewal periods shall be
granted to the Contractor upon the Contractor's request delivered to the
Government in writing not later than ninety (90) days prior to the expiration of the
then current period, subject to the Contractor having fulfilled its obligations
herqunder for the then current period, including the relinquishment provisions of

b
Princess Petroleum Ltd.

Article 'V, and having submitted with such application a work programme and
wark programme budget for the period of renewal which is consistent with the
uniertakings set forth in paragraph 6.1.

3.2 If at the end of the exploration period, no commercial discovery has been made
in any part of the contract area, this Agreement shall automatically terminate in its
entirety, provided, however, that the Government undertakes to grant an
extension for such period, and for such area as may be necessary, in the opinion
of ‘the Government and the Contractor, (i) for the Contractor to complete the
drilling, testing, appraisal or plugging of any well actually being drilled, tested,
appraised or plugged at the end of the exploration period and (ii) for the
Government and the Contractor to determine that a discovery resulting from such
a well is a commercial discovery pursuant to paragraphs under 6.2.

3.3. If a commercial discovery is made in any portion of the contract area during the
exploration period, the Contractor will commence development and production
operations in that particular portion of the contract area.

3.4. In the event of a commercial discovery, the extent of the area capable of

_______prpduetion-ef- petroleum from the formation or formations so identified shall be

datermined in accordance with the provisions of the paragraphs under 6.2 or

Article XIV. The area so determined shall thereupon be converted automatically

into a field, with effect from the date of the declaration of the commercial

discovery. The term of the development and production period for each field

shall extend for twenty-five (25) contract years from the first day of the calendar

year commencing after the date of the declaration of the commercial! discovery in

said field. In the event of a new commercial discovery as a result of new

exploratory drilling in formations that underlie anc overlie each other in an

existing field, such formations shall constitute a single field and the field shall be

retlefined as necessary to incorporate all underlying and overlying formations, the

term of the development and underlying and overlying formations, and the term

of'the development and production period for such redefined field shall extend for

twenty-five (25) contract years from the first day of the first calendar year

cammencing after the date of the declaration of the latest commercial discovery
therein.

-10-

44

42.1

4.2.2

4.2

4.3

Princess Petrofeum Ltd.

ARTICLE IV

Relinquishment

On or before the end of the initial exploration period, the Contractor shall
relinquish twenty-five percent (25%) of the original contract area.

On or before the end of the first renewal period the Contractor shall relinquish an
additional twenty-five percent (25%) of the original contract area.

On.or before the end of the second renewal period the Contractor shall relinquish
an additional twenty-five percent (25%) of the original contract area.

At the end of the exploration period, the Contractor shall relinquish the remainder
of the original contract area not then converted to a field.

The size and shape of the portion or portions to be relinquished shall be
determined by the Contractor, provided however, that (a) the Contractor shall
advise the Government at least ninety (90) days in advance of the date of
relinquishment of the description and area of the portion or portions to be
relinquished, (b) the Contractor shall consult with the Government regarding the
shape and size of each individual portion of the areas being relinquished, (c) the
area being relinquished shall not be divided into more than two portions, each of

dash

45

46

47

5.1

5.2

Princess Petrofeum Lid.

in which a discovery has been made which the Contractor is not otherwise
required to relinquish hereunder.

Upon at least ninety (90) days written notice to the Government prior to the end
of any contract year, the Contractor shall have the right to relinquish all or any
partion of the contract area effective as of the end of such contract year, subject
to the provisions of paragraph 4.4, and such portion shall then be credited
against that portion of the contract area which the Contractor is next required to
relinquish pursuant to the provisions of paragraphs 4.1 and 4.2.

No relinquishment made in accordance with this Article IV shall relieve the
Cantractor of: (a) its obligations to make payments due as a result of surface
rentals prior to the effective date of any such relinquishment, or (b) the minimum
work and expenditure commitments undertaken pursuant to paragraphs 6.1.1
and 6.1.2.

Uppn retinquishment of any area, the Contractor shail perform all necessary
clean-up activities in accordance with generally accepted practices in the
international petroleum industry, and shall take all other action necessary to
prevent hazards to human life or third party property.

ARTICLE V

General Obligations of the Contractor

The Contractor shall be responsible for conducting all petroleum operations
within the contract area diligently, expeditiously and efficiently in accordance with
generally accepted practices in the international petroleum industry and pursuant
to work programmes approved in accordance with paragraph 5.4. The
Contractor shail ensure that all equipment, materials, supplies, plant and
installations used by itself, and its contractors and subcontractors comply with
generally accepted standards in the international petroleum industry and are of
proper construction and kept in optimal working order.

Except as otherwise provided in this Agreement, the Contractor shall:

k

-12-

Princess Petroleum Ltd.

(a) advance all necessary funds and purchase or lease ali equipment,
materials and supplies required to be purchased or leased in connection
with petroleum operations;

(b) furnish all the technical expertise and assistance, including foreign
personnel, required for the conduct of petroleum operations:furnish all
other funds for the performance of petroleum operations as may be
required, including payment to foreign entities that perform services as
contractors or subcontractors to the Contractor.

(c) appoint a representative and in his absence, a replacement
therefor, with respect to this Agreement, who shall have an office and be
resident in Belize and who shall have full authority to represent the
Contractor for all purposes of this Agreement and whose name shall, on
appointment within ninety (90) days after the effective date, be made
known to the Government;

(d) provide acceptable working conditions and living accommodations,
and access to medical attention and nursing care, for all personnel
employed by it, its contractors and subcontractors in petroleum operations;
and

(e) pay social security for all employees as per the Laws of Belize.

5.3 If, after the effective date, others are granted licenses within the contract area
authorizing prospecting for, exploration for or mining of any minerals or other
sulstances other than petroleum, or the Government proceeds with such
prospecting, exploration or mining directly in its own behalf, the Contractor shall
use its best efforts to avoid obstruction or interference with such licensee's or
Government's operations within the contract area. The Government shall use its
best efforts to ensure that operations of third parties do not obstruct the
Contractor's petroleum operations within the contract area.

5.4.1 At least ninety (90) days prior to the beginning of each calendar year, or at such
other time as is mutually agreed by the parties, the Contractor shall prepare and
submit for approval to the Government an annual work programme and work
programme budget of petroleum operations ard petroleum operations
expenditures by quarters for the contract area setting forth the petroleum
operations the Contractor proposes to carry out during the ensuing calendar
year. Such annual work programmes and work programme budgets shall comply
with the minimum work and expenditure obligations described in paragraphs 6.1.
Approval by the Government of the proposed annual work programme budget of

-13-

M

Princess Petroleum Ltd.

petroleum operations and petroleum operation expenditures will not be
unreasonably withheld or delayed. The Governmerit and the Contractor shall
haye reached agreement upon an annual work programme and work programme
budget for the period from the effective date until the end of the calendar year in
which the effective date falls or for the ensuing calenclar year if the effective date
falls after the 30th day of September.

5.4.2 Shpuld the Government wish to propose revisions to tne annual work programme
or work programme budget, it shall within thirty (30) days after receipt thereof so
notify the Contractor specifying in reasonable detail its reasons therefor.
Promptly thereafter the parties shall meet and endeavor to agree on the revisions
praposed by the Government. If the Contractor and the Government fail to agree
upon any revisions proposed by the Government within sixty (60) days of the
redeipt of the Contractor's proposals, the points of disagreement shalt be
regalved as follows:

(i) in the case of changes to an annual work programme and work programme
budget which relate to exploration operations, such changes shall be
implemented to the extent that they are not inconsistent with the applicable
development work programme and work programme budget adopted
pursuant to paragraph 6.1 or the general objective of such annual work
programme;

(ii) in the case of changes to an annual werk programme and work
programme budget which relate to the development of a field, such
changes shall be implemented to the extent that they are not inconsistent
with the applicable development work programme and work programme
budget adopted pursuant to paragraph 6.2 or the general objective of such
annual work programme;

(iii) all other aspects of the annual work programme and work programme
budget to which the Government proposes revisions shall be mutually
agreed before such aspects of the annual work programme and work
programme budget shall be adopted.

5.4.3 It is recognized by the parties that the details of an arinual work programme may
require changes in light of then existing circumstances. In such event, the
Contractor may introduce such changes as may be necessary, following
consultation with the Government, but subject to the following:

(i) in the case of changes to an annual work programme and work programme
budget which relate to exploration operations, such changes may be

B

-14-
5.4.4

6.4.5

5.5.1

(ii)

(iii)

Priricess Petroleum Ltd.

implemented to the extent that they are not inconsistent with the
undertakings set forth in paragraph 6.1 or the general objective of such
annual work programme;

in the case of changes to an annual work programme and work programme
budget which relate to the development of a field, such changes may be
implemented to the extent that they are not inconsistent with the applicable
development work programme and work programme budget adopted
pursuant to paragraph 6.2 or the general objective of such annual work
programme:

all other changes may be notified in writing ta the Government and shall be
mutually agreed before they may be implemented.

To the maximum extent practicable, the Contractor shall involve representatives
of the Government in the preparation of the annual work programme and work
pragramme budget.

Within thirty (30) days after the end of each quarter, the Contractor shall submit
to the Government a report describing and summarizing petroleum operations
cartied out, and petroleum operations expenditures incurred during such quarter.
Such report shall be in a form acceptable to the Government.

The Contractor shall:

{i} carry out decommissioning at the end of field life unless the Govemment
expressly releases it from the obligation;

(i) at the time of seeking approval to develop a petroteum field, include

decommissioning proposals as part of its development plan submitted to
the Government;

on commencement of production operations, and by such date and in
such manner as may be prescribed by law, establish a decommissioning
fund into which the Contractor shall contribute funds to complete
decommissioning in accordance with the approved decommissioning plan.

~15-
5.5.2

5.5.3

Princess Petroleum Lid.

Any shortfall in the decommissioning fund to meet the costs of decommissioning
shall not release the Contractor from the obligation to complete decommissioning
at the end of the field life in accordance with the approved decommissioning plan.

For purposes of this paragraph, “decommissioning” means the measures to be
taken by the Contractor at the cessation of petroleum operations to remove or
otherwise deal with installations, equipment, pipelines and other facilities whether
on or off shore, erected or used in connection with the exploration for and
praduction of petroleum and to rehabilitate land disturbed by the operations.

ARTICLE VI

Minimum Work and Expenditure Obligations

Exploration Period

6.1

The Contractor shall commence petroleum operations hereunder not later than
ninaty (90) days after the effective date.

The amount to be expended by the Contractor in conducting exploration
operations in accordance with approved work programmes during the exploration
period shall not be less than the following as adjusted pursuant to paragraph
6.1.8.

6.1.1.1 Initial Exploration Period:

(a)
(b)

First contract year: US$50,000.

Second contract year: US$75,000.

6.1.1.2 First Renewal Period (if requested by the Contractor pursuant to paragraph 3.1):

(a)

First contract year: US$1,000,000.

~16-

Princess Petroieum Lid.

(b) | Segond contract year: US$100,000.

6.1.1.3 Second Renewal Period (if requested by the Contractor pursuant to paragraph
3.4}:

(a) First contract year: US$2,000,000.

(b) | Se¢ond contract year: US$100,000.

6.1.1.4 Third Renewal Period (if requested by the Contractor pursuant to paragraph
3.1):

(a) First contract year: US$2,000,000.
(b) — Se¢ond contract year: US$100,000.

6.1.2 Tha Contractor undertakes to carry out and comply with the following minimum
work commitments.

6.1.2.1 Initial Exploration Period:

(a) _ First contract year:
Conduct geological studies and compile data.
{b) | Seaond contract year:

Reprocess and interpret existing geophysical data.

6.1.2.2 Firgt Renewal Period (if requested by the Contractor pursuant to paragraph 3.1):
Acquire 200 kms of 2D seismic.

Process and interpret seismic.

6.1.2.3 Second Renewal Period (if requested by the Contractor pursuant to paragraph
3.1):

Drill first exploration well.

-17-
Princess Petroleum Ltd.
Evatuate results of first exploration well. Plan second exploration well.

6.1.2.4 Third Renewal Period (if requested by the Contractor pursuant to paragraph
3.1):

Drill second exploration well.

Evaluate results of second exploration well.

6.1.3 if, during any contract year in the exploration period, the Contractor should
expend more than the required minimum annual exploration expenditures, the
Contractor may subtract an amount equal to the excess amount spent from the
required minimum exploration expenditures for the ensuing contract year in the
exploration period. If works carried out in any contract year exceed the minimum
work commitment relating to such contract year as provided in paragraph 6.1.2,
the excesses may, with the Government's prior written consent, count towards
the satisfaction of the minimum work commitments for the ensuing contract year.

Compliance with the required minimum exploration expenditures for a given
contract year shall not relieve the Contractor of its ob-igation to comply with the
required minimum work commitment, nor shall compliance with the required
minimum work commitment for a given contract year relieve the Contractor of its
obligation to comply with the required minimum exploration expenditures for such
contract year.

6.1.4
(a) Within ninety (90) days of the effective date and, where this Agreement has
been extended pursuant to paragraph 3.1, on the first day of each extension
period, the Contractor shall provide security by means of a bank guarantee,
In a form set forth in Exhibit C, equal to the total unadjusted minimum
exploration expenditures for the initial exploration period, or, as the case may
be, for the first, second and third renewal periods, as set forth in paragraph
6.1.1. Upon prior confirmation by independent accountants acceptable to
both the Contractor and the Government of the exploration expenditures
actually incurred, such security shall be reduced at the end of each contract
year in the exploration period to the extent that the Contractor has spent the
prescribed minimum amounts stipulated in paragraph 6.1.1, provided that the
outstanding balance shail not be tess than the required minimum exploration
expenditures for the remaining contract year of the exploration period in

-18-

i.
Princess Petroleum Lid.

question, as stipulated in paragraph 6.1.1 and as adjusted pursuant to
Paragraph 6.1.3.

(b) If, at the expiration of the exploration period, or upon the date of termination
of this Agreement, or upon relinquishment of the entire contract area by the
Contractor pursuant to paragraph 4.6, whichever first occurs, the Contractor
has not expended for exploration operations sums at /east equal to the total
minimum exploration expenditures, as adjusted, required hereunder, the
balance of the security corresponding to the unexpended minimum
exploration expenditures, as adjusted, automatically shall be paid to the
Government.

(c) If, at the end of any contract year in the exploration period, the Contractor
has not expended for exploration operations sums at least equal to the
minimum exploration expenditures, as adjusted, required hereunder for such
contract year, a portion of the security corresponding to the unexpended
minimum exploration expenditures, as adjustec, for such contract year
automatically shall be paid to the Government.

Discovery and Development Period

6.2. The terms and conditions relating to the discovery and development period shall
be as follows.

6.2.1. When in the course of petroleum operations, a discovery of petroleum is made,
the Contractor shall immediately notify the Government in writing accordingly,
specifying in such notice all pertinent information concerning the discovery.

6.2.2 \f the Contractor determines to conduct a drilli—-stem cr production test, in open
hole or through perforated casing, with regard to the discovery, it shall notify the
Government of the time of such test at least twenty-four (24) hours prior to the
proposed test, and the Government shall have the right to have a representative
present during such test. Not later than ninety (90) days after completion of such
test or tests, the Contractor shall complete the analysis and interpretation of the
data resulting from such test and submit a report to the Government which shall
contain copies of such data and its analysis and interpretation thereof, and which
shall also contain a written notification of whether or not, in the Contractor's
opinion, such discovery is of potential commercial interest. If the Contractor
plugs and abandons the weil which encountered such discovery without
conducting a drill stem or production test, or fails to conduct a dril! stem or
production test with respect to such discovery within one hundred and eighty,

Ms

-19-
6.2.3

6.2.4

6.2.5

6.2.6

Princess Petroteum Ltd.

(180) days from the date on which such discovery has been made, it shall be
deemed to have notified the Government that, in the Contractor's opinion, such
discovery is not of potential commercial interest.

fi, pursuant to paragraph 6.2.2, the Contractor notifies, or is deemed to have
notified, the Government that such discovery is not of potential commercial
interest, the Government shall have the option, exercisable by notice in writing to
the Contractor, to require the Contractor to relinquish the area corresponding to
such discovery and forfeit any rights relating to such discovery and any
production therefrom. The area subject to relinquishment shall not exceed the
prospective producing area determined by taking into account the area of the
structural closure of the prospective horizon and other relevant technical factors.
Any such relinquishment by the Contractor of the area relating to such discovery
before the end of the exploration period shall be carried out in accordance with
paragraphs 4.4, 4.6 and 4.8.

If, pursuant to paragraph 6.2.2, the Contractor notifies the Government that the
discovery is of potential commercial interest, the Contractor shall promptly
prepare and submit for approval to the Government a work programme and work
programme budget for the appraisal of such discovery. Such appraisal work
programme and work programme budget shall include a complete programme of
appraisal operations necessary to determine whether such discovery is a
commercial discovery.

Within fifteen (15) days after the submission of the appraisal work programme
and work programme budget pursuant to paragraph 6.2.4, the Contractor and the
Government shall meet with a view to adopting such work programme and work
programme budget or mutually agreeing upon amendments or additions thereto.
Failing agreement between the Contractor and the Government as to such work
programme and work programme budget at such meeting, or within fifteen (15)
days thereafter, the original appraisal work programrne and work programme
budget submitted by the Contractor, revised in accardance with any agreed
amendments or additions thereto, shall be deemed adopted, and the Contractor
shall immediately commence implementation thereof. On adoption of the
appraisal work programme and work programme budget, the annual work
programme and work programme budget adopted pursuant to paragraph 5.6
shall be revised accordingly.

If, pursuant to paragraph 6.2.2, the Contractor has notified the Government that
the discovery is of potential commercial interest, it shall, unless otherwise agreed:

-20-
Princess Petroleum Ltd.

(a) in respect of a discovery of crude oil, advise the Government by notice in
writing, whether or not in its opinion, the discovery is commercial within a
period of eighteen (18) months from the date on which the Contractor notified
the Government that said discovery was of potential commercial interest:

Provided that in respect of a discovery of crude oil in water depths of more

than 600 feet, such period may be increased by mutual agreement from
“ay ar nos ne

(b)

Princess Petroleum Ltd.

evaluations, interpretations and analyses of such data and feasibility studies
relating to the discovery prepared by the Contractor, its contractors,
subcontractors and affiliated companies.

In addition, if the Contractor believes that the discovery is commercial, he

shall submit to the Government with the report described in paragraph 6.2.8

(a) a work programme and work programme budget for the development of
lb i i= by eal 2

is aad

Princess Petroleum Ltd.

6.2.10

(a) At the meeting described in paragraph 6.2.9, the Contractor shall carefully
consider and take into account the proposals of the Government and the
reasons therefor and shall attempt in good faith to reach an agreement with
the Government on the points at issue paying particular consideration to the
objective of achieving initial commercial production expeditiously taking into
account generally accepted engineering practices and economics of the
international petroleum industry.

(b) If the Government and the Contractor agree upon the boundaries of the area
to be delineated as a field and upon the adoption of a work programme and
work programme budget for the development of the discovery, the date upon
which such agreement is reached, as reflected in writing signed by both
parties, shall be the date of the declaration of the commercial discovery for all
purposes of this Contract. The area so determined shall, on such date, be
automatically converted into a field, and the Contractor shall, as soon as is
practicable, commence development and production operations in the field
according to the adopted work programme and work programme budget.
Upon adoption of the development work programme and work programme
budget, the annual work programme and work programme budget adopted
pursuant to paragraph 5.4 shall be revised accordingly.

(c) In the event that no agreement is reached between the Government and the
Contractor within one hundred and eighty (180) days from the date of
submission of the report and work programme and work programme budget
pursuant to paragraph 6.2.8 as to (i) matters relating to the adoption of the
work programme and work programme budget for the development of the
discovery or (ii) the boundaries of the area to be delineated as a field, the
Government or the Contractor may refer the matter for determination by a
Sole Expert. The determination by a Sole Expert in accordance with this
paragraph shall be final and the work programme and work programme
budget for the development of the discovery and the boundaries of the area
to be delineated as a field, as the case may be, shall be deemed to have
been adopted and agreed as determined, except that the Contractor may,
within sixty (60) days of receipt of such determination, notify the Government
that the discovery to which such work programme and work programme
budget and area so determined is no longer considered to be commercial. If
the Contractor so notifies the Government, the provisions of paragraph 6.2.7
shall apply. Failing such notification, the date alter sixty (60) days of the
receipt of such determination shall be deemed to be the date of the
declaration of the commercial discovery for all purposes of this Contract. The
area so determined shall, on such date, be automatically converted into a
field and the Contractor shall, as soon as is practicable, commence,

-23-
Princess Petroleum Ltd.

development and production operations in the field according to the work
programme and work Programme budget so adopted. Upon adoption of the

6.3.2

7A

Princess Petroleum Ltd.

that required to satisfy any contracts then in existence for the sale of such natural
gas.

Not less than ninety (90) days prior to the beginning of each calendar year
following initial commercial production, the Contractor shall prepare and furnish
to the Government for approval a forecast statement setting forth by quarters the
total quantity of crude oi! (by quality, grade and gravity) and natural gas that the
Contractor estimates can be produced, saved and transported hereunder during
such calendar year in accordance with generally accepted practices in the
international petroleum industry. The Contractor shall endeavor to produce in
each calendar year the forecast quantity. The crude oil shall be run to storage
tanks, constructed, maintained and operated by the Contractor in accordance
with Government Regulations, in which such crude oil shall be metered or
otherwise measured for all purposes required by this Agreement.

ARTICLE VII

Obligations of the Government

The Government shall:

assist the Contractor in the execution of work programmes by supplying or
otherwise making available all geological, geophysical, geographical, drilling,
well, production and other information, including well location maps, relating to
the contract area in the possession of the Government or coming into the
possession of the Government;

provide the right of ingress to and egress from the coritract area and any facilities
used in petroleum operations, and, upon application in the prescribed manner, all
necessary visas, work permits, import licenses and rights of way and easements
as may be required by the Contractor and its contractors and subcontractors and
which may be available from resources within the Government's control.

-25-

8.1

8.2

8.3

8.4

9.4

Princess Petroleum Lid.

ARTICLE Vill

Royalty/Production Payment

The Contractor shall pay to the Government a royalty equal to (i) seven and a
half percent (7.5%) of the value of the annual gross production of crude oil
produced and saved in each calendar year and not used or consumed in
petroleum operations and (ii) five percent (5%) of the value of the annual gross
production of natural gas produced, saved and sold in each calendar year and
not used or consumed in the conduct of petroleum operations.

The royalty with respect to crude oil shall be payable in cash and/or kind at the
option of the Government. The royalty with respect to natural gas shall always
be paid in cash.

For the purposes of determining the amount of the royalty due, crude oil and
natural gas shall be valued in accordance with paragraphs 10.1, 10.2 and 14.4,
less such costs as the Government may reasonably allow for handling and
transportation from the wellhead to the delivery point as described in such
paragraphs, and the royalty shall be payable quarterly within thirty (30) days of
the end of each quarter on the basis of crude oil production or natural gas sales
which occur in each such quarter. Payment shall be accompanied by a
certificate from the Contractor setting forth in detail the basis for computation of
the royalty. Such certificate shall be in a form acceptable to the Government.

If the Government elects to take the Royalty with respect to Crude Oil, or any part
thereof, in kind, it shalt notify the Contractor in accordance with the provisions of
paragraph 11.2.

ARTICLE IX

Recovery of Petroleum Operations Expenditures: Production Sharing

In each calendar year, after discharging its obligation for the royalty payment due
to the Government pursuant to Article Vill, the Contractor shall be entitled to

-26-

i
9.2

Princess Petroleum Ltd.

recover all petroleum operations expenditures incurred hereunder, out of one
hundred percent (100%) of the petroleum produced and saved in such calendar
year and not used in petroleum operations by retaining and disposing of that
amount of petroleum equal in value to the unrecovered petroleum operations
expenditures for that calendar year plus all unrecovered petroleum operations
expenditures from prior calendar years. All such petroleum operations
expenditures shall be recovered without a ceiling in the manner, to the extent
provided for, in the income and Business Tax Act. For the purpose of determining
the value of the quantity of petroleum to which the Contractor is entitled in each
calendar year pursuant to this paragraph 9.1, the provisions of Article X shall be
applied.

The remaining quantity of petroleum produced and saved in a given calendar
year and not used in petroleum operations, after deduction of the value of the
royalty payments made in such calendar year and after recovery by the
Contractor of petroleum operations expenditures pursuant to paragraph 9.1, (“Net
Petroleum”) shall be taken and disposed of separately by the Government and
the Contractor in each calendar year in the following proportions:

Government's Contractor's Production
Production Share Share Percent (%)
Percent (%)

Daily Average

Production

First 30,000 barrels 7.5 92.5
Next 20,000 barrels 12.5 87.5
Any volume over first 4175 82.5

50,000 barrels

-27-
10.1

10.2

10.3

10.4

10.5

Princess Petroleum Ltd.

ARTICLE X

Valuation and Measurement of Petroleum

Crude oil sold by the Contractor in arm’s length commercial transactions shall be
valued at the net realized price on such sales.

For purposes of this paragraph, "net realized price" rneans the price realized at
the delivery point as calculated by adjusting the price actually received at the
point of sale with allowable deductions. In calculating the net realized price,
deductions may only be made for (a) transportation costs between the delivery
point and the point of sale, (b) commissions and brokerages, and (c) handling
charges; and the deductions shall be limited to amounts that do not exceed
customary and prevailing rates charged therefor in the international oil industry
between independent parties in arm’s length commercial transactions.

Crude oil sold by the Contractor in sales other than arm's length commercial
transactions shall be valued by reference to world market prices of comparable
crude oils sold in arm’s length commercial transactions for export in the major
world petroleum markets, and adjusted for oil quality, location and conditions of
pricing, delivery and payment.

Natural gas shall be valued in accordance with the provisions of paragraph 14.4.

Sales in arm’s length commercial transactions referred to in this Article shall
mean sales other than barter sales made by the Centractor to purchasers that
are not affiliated companies of the Contractor and with whom (at the time the
same is made) the Contractor has no contractual interest involving directly or
indirectly any joint interest.

The Contractor shall, prior to initial commercial production in any field, carry out
an assay of the crude oil from such field for its valuation and shall promptly
submit the results of such assay to the Government.

-28 -

10.6

10.7

10.8

10.9

10.10

Princess Petroteum Ltd.

In the event that petroleum operations involve the segregation of crude oils of
different quality, grade or gravity, and if the parties do not otherwise mutually
agree, any and all provisions of this Agreement concerning valuation of crude oil
shall separately apply to each segregated crude ail. However, in electing to take
crude oil for internal consumption pursuant to paragraph 11.7 and to take royalty
in kind pursuant to paragraph 11.2, the Government shall have the right to
receive, crude oil of the quality, grade and gravity of its choice.

The Contractor shal! supply, operate and maintain equipment for measuring the
volume and quality of the petroleum produced and saved hereunder, including
gravity, density, temperature and pressure measuring devices and any other
devices that may be required. All measurement equipment and devices shall,
prior to their installation or usage, be approved by tre Inspector of Petroleum.
Such equipment and devices shall at all reasonable times be available for
inspection and testing by the inspector of Petroleum or other authorized
representatives. Any such inspection or testing shall not interfere with the normal
operation of the facilities involved. The equipment and devices used or installed
pursuant to this paragraph shall not be replaced or altered without the prior
approval of the Government.

The Contractor shall undertake to measure the volume and quality of the
petroleum produced and saved hereunder, consistent with generally accepted
practices in the international petroleum industry, with the frequency and
according to procedures which shali be approved by the Government.

The Contractor shall give the Inspector of Petroleum timely notice of its intention
to conduct measuring operations and the Inspector shall have the right to be
present at and supervise, either directly or through authorized representatives,
such operations.

If it is determined, following an inspection or test carried out by the Government
or its representatives, that the equipment, devices or procedures used for
measurement are inaccurate and exceed the permissible tolerances which shall
be established by agreement between the Government and the Contractor, and
such determination is verified by an independent surveyor acceptable to both
parties, such inaccuracy shall be deemed to have existed for one-half of the
period since the last previous such inspection or test, unless it is proved that such
inaccuracy has been in existence for a longer or shorter period. Appropriate

-29-
11.3

11.4

Princess Petroleum Ltd.

adjustments covering such period shall be made within thirty (30) days from the
date of such determination.

ARTICLE Xi

Marketing, Royalty in Kind and Domestic Requirements

The Contractor shall be obligated to market all crude oil produced and saved
from the contract area, in accordance with marketing agreements first appraved
by the Government, and subject to the provisions hereinafter set forth.

If the Government elects to take the royalty payment on crude oil in kind, it shall
so notify the Contractor in writing not less than sixty (60) days prior to the
commencement of each six month semester of each calendar year specifying the
quantity, and designating the grade and quality that it elects to take in kind,
based upon estimates, including those contained in the forecast statement
furnished pursuant to paragraph 6.3.2. Final adjustments shall be made within
ninety (90) days of the end of each calendar year on the basis of actual
quantities. Such notice shall be effective for the ensuing six month semester of
that calendar year. Failure to give such notice shall be conclusively deemed to
indicate the election by the Government not to take in kind.

Any sale by the Contractor of any part of the Government’s share of crude oil
production shall not be for a term expiring more than six (6) months after the date
of execution of the sales contract without the Government's written consent. If
the Government so consents, the Government shail not exercise its rights to
receive crude oil in kind pursuant to paragraph 11.2.

Any sale by the Contractor of any part of its share of the crude oil produced and
saved from the contract area shall not be for a term expiring more than twelve
(12) months after the date of execution of the sales contract without the
Government's written consent. If the Government so consents, the Government
shall not exercise its rights under paragraph 11.7 to require the Contractor to
satisfy the internal consumption requirements of Belize from crude oil which is
subject to such contract.

-30-
11.5

Princess Petroleum Lid.

Crude oil which the Government has elected to take in kind shall be delivered by
the Contractor, free of cost to the Government, at regularly spaced intervals at
the delivery point or to the Government's storage facilities in the field, or both, at
the option of the Government. The Government shall provide at such delivery
points, at its sole expense, all storage, transportation and other facilities
necessary to receive such crude ail, provided, however, that if the Government
requests, the Contractor shall provide adequate storage facilities at such places,
free of charge, at the risk of the Government, for a quantity of the Government's
crude oil not exceeding one hundred thousand (100,000) barrels for each field. If
storage exceeds one hundred thousand (100,000) barrels per field at any time,
the Government shall pay to the Contractor a reasonable storage charge for such
excess.

If the Government elects to meet all or part of the requirements of the domestic
market of Belize from crude oil production in Belize, it shall use its share of
production from all crude oil production in Belize to do so. If in any year there is
domestic demand in excess of the Government's share of such production, the
Government may require the Contractor to sell crude oil in Belize on a pro rata
basis with other producers in Belize, according to the quantity of crude oil
production of each producer in each year. The Government shall give the
Contractor at least three (3) months notice in advance of such requirement and
the term of supply will be on an annual basis. The price for such sales shail be
the price as calculated pursuant to paragraph 10.2 above.

If the Government elects to exercise its rights under paragraph 11.6, it shall notify
the Contractor in accordance with the provisions of paragraph 11.2 relating to the
Government's election to take royalty payment in kind. The amounts to be taken
shall be based upon estimates, including those contained in the forecast
statement furnished pursuant to paragraph 6.3.2, and final adjustments shall be
made within ninety (90) days of the end of each calendar year on the basis of
actual quantities.

Not less than twelve (12) months prior to initial commercial production in any
field, the Contractor shall submit to the Government for approval, proposed
procedures and related operating regulations and financial terms covering the
scheduling, storage and lifting of crude oi! from such field. The procedures,
regulations and terms shall comprehend the subjects necessary to efficient and
equitable operations including, but not limited to: rights of parties, notification
time, maximum and minimum quantities, duration of storage, scheduling,

-31-

A,
12.1

12.2

12.3

12.4

13.1

Princess Petroleum Ltd.

conservation, spillage, liabilities of the parties, and penalties for over and under
lifting, safety and emergency procedures.

ARTICLE XI

Payment Procedure

All payments due to the Government hereunder shall be made in United States
dollars at a bank to be designated by the Government, or at the Contractors
election, such other currency as is acceptable to the Government.

All payments due to the Contractor hereunder shall be made in United States
dollars at a bank to be designated by the Contractor, or, at the Government's
election, such other currency as is acceptable to the Contractor.

Except as otherwise expressly provided herein, all payments required to be made
pursuant to this Agreement shall be made within thirty (30) days following the end
of the calendar month in which the obligation to make such payment occurs.

\f any payment is not made when due, such unpaid amount shall bear interest
from and after the due date at an interest rate compounded annually at two
percent (2%) greater than the interest rate charged by any Commercial Bank in
Belize to prime commercial customers for ninety (90) day loans as in effect from
time to time until the date of payment.

ARTICLE XHli

Surface Rentals

The Contractor shall be liable for payment of such fees and surface rentals as are
stipulated in the Petroleum Regulations 1992. The fees payable for each year
shall be paid in advance and in accordance with paragraph 12.3. The fees for
the first year shall be paid within one month with reference to the effective date of
this Agreement.

-32-
14.4

14.2

14.3

14.4

Princess Petroleum Lid.

ARTICLE XIV

Natural Gas

The Contractor shall have the right to use associated natural gas for petroleum
operations, including re-injection for pressure maintenance in the field or adjacent
fields of the Contractor. Associated natural gas which is, in the opinion of both
the Contractor and the Government, not economical, shall be returned to the
subsurface structure, or may be flared with the consent of the Government. In
the event that the Contractor chooses to process and sell associated natural gas,
the Contractor shall notify the Government of the same and upon such
notification, the Government and the Contractor shall, as soon as practicable
thereafter, meet together with a view to reaching an agreement on the
production, processing and sale of such gas. \n the event the Contractor chooses
not to process and sell associated natural gas, the Government may elect to off-
take at the outlet flange of the gas-oil separator and use such associated natural
gas which is not required for petroleum operations. There shall be no charge to
the Government for such associated natural gas, provided that the cost to gather
such associated natural gas in the field at the point of being flared and to process
and utilize it shall be for the account of the Government.

Where non-associated natural gas is discovered in the contract area and the
Contractor has, pursuant to paragraph 6.2 informed the Government that the
discovery is of potential commercial interest, the Government and the Contractor
will, on completion of the appraisal programme relating to such discovery, or
sooner if so agreed, meet together with a view to reaching an agreement on the
development, production, processing, utilization, dispasition or sale of such gas.

In the event that the development, production, processing, utilization, disposition
or sale of natural gas from the contract area is determined by the parties to be
economically feasible in accordance with this Article XIV, the costs of
development and production of the same from the reservoir to the delivery point,
and the revenue derived therefrom, shall, unless otherwise agreed pursuant to
paragraphs 14.1 and 14.2, be included in petroleum operations expenditures and
gross revenues, respectively, for al! purposes of this Agreement, subject to the
accounting procedures prescribed by the Income Tax Commissioner.

The price to be paid for natural gas, or the vatue to be attributed thereto shall —

~33-

A
Princess Petroleum Lid.

14.4.1 for sales in arm’s length commercial transactions, be equal to the price actually

realized by the Contractor for such Natural Gas at the delivery point;

14.4.2 for sales other than in arm’s length commercial transactions, be determined by

agreement between the Government and the Contractor, provided, however, that
such price or value shall reflect the following: (i) the quality and quantity of the
natural gas (ii) the price at which sales of natural gas from other sources in
Belize, if any, are then being made, (iii) the price at which sales, if any, of natural
gas imported into Belize are being made, (iv) the purpose for which the natural
gas is to be used, and (v) the international market price of competing or
alternative fuels or feedstocks.

14.4.3 Sales in arm’s length commercial transactions shall mean sales as described in

15.1

15.2

paragraph 10.4

ARTICLE XV

Taxes

The Contractor and its contractors and subcontractors shall be obligated to pay
income tax for the applicable calendar year upon net taxable income derived
from petroleum operations pursuant to the Income and Business Tax Act.

In each calendar year, the Contractor's income tax shall be payable to the
Government in installments on the last day of each quarter on the basis of the
estimate, and quarterly updates thereto, provided to the Government. The
estimated unpaid liability for income tax for each calendar year as of the current
estimate or quarterly update shall be payable equally over the remaining
quarterly installments for such calendar year. Adjusting payments or refunds, as
the case may be, shall be made within ninety (90) days of the end of the calendar
year based upon the detailed accounts submittec| for such calendar year
pursuant to paragraph 26.2 and as approved by the Government.

-34-

yh
15.3

15.4

15.5

16.1

Princess Petroleum Lid.

(a) The Contractor shall within ninety (90) days of the end of each calendar year,
notify the Government of any and all amounts paid to its contractors with
respect to operations carried out by them in Belize and in turn shall notify its
contractors that they must similarly advise the Government within ninety (90)
days after the end of each calendar year of any and all amounts paid to their
sub-contractors with respect to operations carried out by them in Belize.

(b) The Contractor shall also advise each of its contractors, and shall require
such contractors to likewise notify their subcontractors that for every six (6)
months such contractors and subcontractors shall furnish to the Government
a list of all their Belizean and expatriate personnel, along with the
remuneration received by each of such personnel, and that they shall be
required, prior to leaving Belize to establish to the satisfaction of the
Government that the necessary income taxes have been paid.

The Contractor and its contractors and subcontractors and their respective
personnel shall be obligated to pay such reasonable transfer taxes and stamp
duties as may be in effect from time to time at the rates which are generally
applicable to all persons or entities in Belize.

Except as may be otherwise agreed in writing between the Government and the
Contractor, all transactions giving rise to revenues, costs or expenses which will
be credited or charged to the books, accounts, records and reports prepared,
maintained or submitted hereunder shall be conducted at arm's fength or on such
a basis as will assure that all such revenues, costs or expenses will not be higher
or lower, as the case may be, than would result from a transaction conducted at
arm’s length on a competitive basis with third parties.

ARTICLE XVI

Exemptions from Custom Duties

The Contractor and its non-Belizean contractors and subcontractors engaged in
conducting petroleum operations under this Agreement shall, upon application to
and approval by the Minister of Finance, be provided exemptions from customs
duties with respect to the importation of, machinery, equipment, spare parts,

-35-

Bb
16.2

16.3

16.4

16.5

16.6

16.7

Princess Petroleum Ltd.

materials, supplies, consumable items, moveable property, and any other items
or articles connected with petroleum operations, subject to the provisions of
paragraph 16.2.

The exemptions provided in paragraph 16.1 shall not apply to any imported item
when, in the reasonable opinion of the Government, items of the same, or
substantially the same, kind and quality are manufactured locally and are
available for purchase and timely delivery at the Contractor's operating base in
Belize at a price equal to the cost of the imported item(s).

The Government reserves the right to inspect the records, documentation or the
physical item or items for which an exemption is or has been provided under
paragraph 16.1 to determine that such item or items are being or have been
imported solely for the purpose for which the exemption was granted.

The item or items exempt from customs duties hereunder shail not be sold to
third parties (who are not in their own right exempt from such customs duties) for
use or consumption in Belize unless prior written authorization is obtained from
the Government and the importing party pays the tax or duty due on the
assessed value of such item or items at the time of sale.

Any of the items imported into Belize, whether exempt or non-exempt from
customs duties, may be exported by the importing party at any time without the
payment of any export duties, taxes or imposts.

“Custom duties" as used herein shall include alj duties, taxes, or imposts (except
those charges, as may be in force from time to time, paid to the Government for
actual services rendered such as normal handling and storage charges) which
are payable as a result of the importation of the item or items under
consideration.

The Contractor shall be exempted from any duty, fee or any other financial
imposts (except those charges paid to the Government for actual services
rendered such as normal handling and storage charges, if any) in respect of the
export of petroleum to which the Contractor is entitled hereunder.

-36-
Princess Petroleum Ltd.

16.8 The Contractor shall not, directly or indirectly, export any petroleum produced
from the contract area to any country or person whicn the Government has by
law or official pronouncement declared to be hostile or unfriendly.

17.4

ARTICLE XVII

Exchange and Currency Controls

The Contractor shall be subject to the applicable exchange control legislation and
regulations in effect from time to time in Belize, provided, however, that:

(i)

(ii)

(iii)

the Contractor shall be permitted, after satisfying its obligations of payment
of taxes, bonuses, royalties and other fees to the Government, to receive
and hold the proceeds from the sale of its share of any petroleum produced
in Belize in its offshore banking accounts;

the Contractor shall be permitted, after satisfying its obligations of payment
of taxes, bonuses, royalties and other fees to the Government, to remit any
funds in Belize received from the sale of its share of any petroleum
produced therefrom and which are not required for conducting the
petroleum operations, to its offshore banking accounts;

the Contractor shail have the right to establish and maintain local bank
accounts which may be denominated in Belize dollars or, subject to the
prevailing regulations of the Central Bank of Belize, in US dollars which
may be utilized as necessary for payment of Contractor's obligations in
Belize;

No restriction shall be placed on the importation by the Contractor of funds
necessary for carrying out the petroleum operations stipulated in this
Agreement;

the Contractor shall have the right to pay directly outside of Belize from its
offices abroad for purchases or services for petroleum operations
hereunder, provided, however, that no such payments shall be made to
residents of Belize or to firms using Belize as their main base of operations
(whether natural or juridical) contrary to the Laws of Belize.

-37-
Princess Petroleum Ltd.

ARTICLE XVill

Title to Equipment

18.1 All equipment and assets which are fixed installations and are not exported by
the Contractor under paragraph 16.6 shall become the property of the
Government, without cost, as soon as this Agreement is terminated.

ARTICLE XIX

Government Participation

19.1 The Government shall have the option to acquire for itself or for its designee an
undivided and unencumbered working interest of up to ten percent (10%) of the
interest of the Contractor with respect to a particuiar field where a discovery has
been made and in return therefor shall furnish its participating interest share of
the funds as provided in paragraph 19.3.

19.2 If the Government exercises its option to participate, (a) it shall, within ninety (90)
days following the date of declaration of commercial discovery for the relevant
field, by written notice, inform the Contractor of its decision to exercise its option
to participate in such field and (b) the Contractor (or each corporation, individual
or entity comprising the Contractor at that time pro _raia) shall assign and transfer
to the Government or its designee the percentage interest that the Government
has opted to acquire. The Government or its designee shall assume all rights and
obligations of the Contractor pro rata with its participating interest, in connection
with the particular field for which it has exercised its option to participate. The
rights and obligations assumed by the Government or its designee with respect
to its participating interest shall commence from the date of declaration of the
commercial discovery and shall in no case imply any obligation for the
Government or its designee to reimburse the Contractor for any exploration
costs.

19.3 The Government may, upon giving the Contractor reasonable written notice,
require the Contractor to lend the Government up to one hundred percent (100%

- 38 -
20.1

20.2

Princess Petroleum Ltd.

of the funds required to pay the Government's pro-rata share of development
operations expenditure. The {oan shail bear interest at six percent (6%). The
Government shall make repayments of the Joan on a quarterly basis in an
amount equal to thirty-five percent (35%) of the difference between the gross
revenue attributable to the Government's Participating Interest in the field and the
costs and expenses, including royalty but excluding income taxes, attributable to
the Government's Participating Interest in the field. Repayments of the loan shall
be applied first to accrued and unpaid interest and the balance shail be applied in
reduction of the outstanding principal balance.

ARTICLE XX

Training and Employment

The Contractor agrees to train and employ qualified nationals of Belize in its
petroleum operations and, after initial commercial production, will undertake the
schooling and training of nationals of Belize for staff positions, including
administrative and executive management positions. The Contractor will require
its contractors and subcontractors to do the same. The Contractor undertakes to
gradually replace its expatriate staff with qualified nationals of Belize as they
become available. An annual programme for training and phasing in of nationals
of Belize shall be established by the Contractor and shall be submitted for
approval to the Government. Such programme shall be included in the annual
work programmes submitted by the Contractor pursuant to paragraph 5.4. Within
thirty (30) days of the end of each calendar year, the Contractor shall submit a
written report to the Government describing the number of personne! employed,
their nationality, their positions and the status of training programmes for
nationals of Belize.

The Contractor shall also be required to establish a programme, satisfactory to
the Government, to train personnel of the Government to undertake skilled and
technical jobs in petroleum operations for the Government. Such programme
shall also include provisions for practical training by involving representatives of
the Government in the Contractor's on-the-job training for its staff and in the
preparation of the annual work programme and work programme budgets as
required by paragraph 6.4.4.

- 39-
Princess Petroleum Ltd.

20.3. The Contractor shall also be required to make available annually to the
Government a sum which is not less than seventy-five thousand United States
Dollars (US$75,000) for the purposes of:

(a) sending suitable nationals of Belize selected by the Government on
petroleum and energy-related courses at universities, colleges or other
training institutions;

(b) attending petroleum and energy-related conferences and workshops, and/or

(c) purchasing for the Ministry responsible for petroleum affairs technical books,
professional publications, scientific instruments or other equipment required
by the Ministry.

ARTICLE XXI

Purchases in Belize

21.1 In procurement, the Contractor shall give preference to goods which are
produced or available in Belize and services which are rendered by nationals of
Belize and companies of Belize, provided such goods and services are offered on
terms equal to or better than imported goods and services with regard to quality,
price and availability at the time and in the quantities required.

21.2 Locally produced or available equipment, materials and supplies shall be deemed
equal in price to imported items if the local cost of such locally produced or
available items at the Contractor's operating base in Belize is not more than ten
percent (10%) higher than the cost of such imported items before customs duties
but after transportation and insurance costs have been added.

ARTICLE XXI!

Unitization

22.1 Ifa field is designated within the contract area and such field extends beyond the
contract area to other areas of Belize over which other parties have the right to
conduct exploration, development and production operations the Government
may require that the development of the field and the production of petroleum

- 40 -

M
22.2

22.3

22.4

22.5

226

Princess Petroleum Lid.

therefrom be carried out in collaboration with the other contractors. The same
rule shall be applicable if deposits of petroleum within the contract area, although
not equivalent to a commercial discovery if developed alone, would be deemed to
be a commercial discovery if developed with those parts of the deposits which
extend to areas controlled by other contractors.

If the Government so requests, the Contractor shall collaborate with other
contractors in preparing a collective proposal for common development and
production of the deposits of petroleum for approval by the Government.

If the proposal for common development and production has not been presented
within ninety (90) days of the request described in paragraph 22.2, or if the
Government does not approve such proposal, the Government may prepare or
cause to be prepared, for the account of the Contractor and the other contractors
involved, a reasonable plan for common development and production. If the
Government adopts such plan, the Contractor shall comply with ail conditions
established in such plan.

The Contractor may within twenty eight (28) days frorn the date on which notice
in writing of such plan has been given to it by the Minister refer the matter to
arbitration pursuant to Article XXIV. In such event the plan shall not be
implemented until the Tribunal renders a decision or the parties agree on a
compromise plan, whichever occurs first.

This Article XXII shall also be applicable to discoveries of deposits of petroleum
within the contract area which extend to areas that are not within the dominion of
Belize, provided that in these cases the Government shall be empowered to
impose the special rules and conditions which may be necessary to satisfy
obligations under any agreements with international organizations or adjacent
states with respect to the development and production of such deposits of
petroleum.

Within ninety (90) days following the approval or adoption of a unitization plan for
common development and production, the Contractor shall proceed to operate
under any such plan. If a clause of a cooperative or unitary development and
production plan which by its terms affects the contract area or a part of the same,
contradicts a clause of this Agreement, the clause of the cooperative or unitary
plan shail prevail.

-41-
23.1

23.2

23.3

Princess Petroleum Ltd.

ARTICLE XXHI
Danger to Persons, Property or Environment

The Contractor shall act in accordance with the relevant provisions of
environmental laws and regulations in force from time ‘o time in Belize, including
with respect to requirements for the conduct of environmental studies and the
terms and conditions of any approval or authorisation granted to the Contractor
under the relevant environmental jaws and regulations.

The Contractor shall employ advanced techniques, practices and methods of
operation and take other steps as are necessary and adequate in accordance
with good international oil industry practice, and subject to the requirements of
the laws and regulations specified in paragraph 23.1 to:

(a) protect the environment and prevent pollution;

(b) ensure adequate compensation for damage to the environment proved to
have been caused by the carrying out of the activities under this Agreement
by the Contractor; and,

(c) ensure adequate compensation for injury to persons or damage to property
proved to have been caused by the carrying out of the activities under this
Agreement by the Contractor.

Subject to the relevant provisions of environmental laws and regulations in force
from time to time in Belize, the Contractor shall cause two environmental impact
assessment reports to be prepared in accordance with the following
arrangements:

(a) the first environmental impact assessment report. relating to exploration and
appraisal operations, shall, if determined to be required by the Department of
the Environment, be conducted and submitted by the Contractor, as part of
the Contractor's submission of an exploration programme, in order to
determine the effect of the relevant petroleum operations on the environment;

(b) the second environmental impact assessment report, covering field
development and production activities, shall be submitted by the Contractor, as
part of its submission of a development work programme, in order to determine
the effect of the relevant petroleum operations on the environment.

-42-
Princess Petroleum Ltd.

23.4 The environmental impact assessment reports prepared and submitted by the
Contractor in accordance with paragraph 23.3 shall, in addition to any other
requirements under the relevant environmental laws and regulations, include
proposed environmental management plans to minimize environmental damage,
and shall include measures on the following matters: wildlife and habitat
protection; marine resource protection, prevention of air and water pollution; fuel
storage and handling; waste management and disposal; protection of cultural and
archaeological sites; selection of drilling sites; blow-out prevention; flaring during
completion and testing of gas and oil wells; noise coritro!; and site reclamation
and restoration plans.

23.5 The Contractor shail ensure that the environmental management plans are made
available to its employees and to its sub-contractors to develop adequate and
proper awareness of the measures and methods of environmental protection to
be used in carrying out its petroleum operations; and that any agreement entered
into between the Contracter and its sub-contractors relating to its petroleum
operations shall include the terms set out in this Agreement and any established
measures and methods for the implementation of the Contractor's obligations in
relation to the environment under this Agreement.

23,6 Where the activities of the Contractor result in pollution or damage to the
environment or marine life or otherwise, the Contractor shall, in accordance with
good international oil industry practice and subject to the environmental laws and
regulations in force in Belize, take all necessary measures to effect immediate
remedy of the failure and the effects thereof. If such pollution or damage is the
result of gross negligence or wilful misconduct of the Contractor, the cost of the
remedy or penalties payable under the law shall not be allowable deductions in
the computation of income tax.

23.7. The Contractor shall notify the Government forthwith in the event of any
emergency or accident affecting the environment and shail, in accordance with
good international oil industry practice and subject to the environmental laws and
regulations in force in Belize, take such action as may be prudent and necessary
in such circumstances.

23.8 If after notifying the Government pursuant to paragraph 23.7 the Contractor does
not act promptly so as to control or clean up any pollution or make good any

I

~43-

23.9

24.1

24.2

Princess Petroleum Lid.

damage caused, the Government may, after giving the Contractor reasonable
notice in the circumstances, take any actions which are necessary in accordance
with environmental laws and regulations in force in Belize and the costs and
expenses of such actions shall be recoverable from the Contractor.

tf the Government reasonably determines that any works or installations erected
by the Contractor or any operations conducted by the Contractor endanger or
may endanger persons or third party property or cause pollution or harm wild-life
or the environment to an unacceptable degree, the Government may require the
Contractor to take remedia| measures within a reasonable period established by
the Government and to repair any damage to the environment. If the Government
deems it necessary, it may also require the Contractor to discontinue petroleum
operations in whole or in part until the Contractor has taken such remedial
measures or has repaired any damage. In the event that the Contractor fails to
take the remedial measures required by the Government within the time period
established by the Government, the Government may carry out such remedial
measures for the Contractor's account and the Contractor shall additionally be
liable for adequate compensation for any damage to the environment, injury to
persons or damage to property proved to have been caused by the petroleum
operations of the Contractor.

ARTICLE XXIV

Arbitration

In the event of a dispute arising between the Government and the Contractor
concerning the interpretation or application of this Agreement, the parties shall
seek to resolve the dispute by consultations and negotiations.

Subject to paragraph 24.3, where a dispute cannot be resolved through
consultations and negotiations within a period of six rnonths, either party may do
one of the following:

(a) where the Contractor is duly incorporated, constituted, set up, or otherwise
duly organized under the law of a State Party to the 1965 Convention on the
Settlement of investment Disputes between States and Nationals of other
States (‘the Convention’), refer the dispute to the International Centre for

(b)

Princess Petroleum Lid.

Settlement of investment Disputes (‘1CSID’) for arbitration pursuant to Article
36 of the Convention;

where the Contractor is not duly incorporated, constituted, set up, or
otherwise duly organized under the law of a State Party to the Convention,
refer the dispute to an ad hoc arbitral tribunal in accordance with the
Arbitration Rules of the United Nations Commission on International Trade
Law (1976), subject to the following provisions:

@

(iii)

(iv)
(v)
(vi)

The arbitral tribunal shall consist of three arbitrators. Each party
shall select an arbitrator, and those two arbitrators shall then
appoint by mutual agreement a third arbitrator, the Chairperson,
who shall be a national of a third State. All arbitrators shall be
appointed within two months from the date when a party informs the
other party of its intention to submit the dispute to arbitration under
this sub-paragraph.

If the necessary appointments are not made within the period
specified above, either party to the dispute may, in the absence of
any other agreement, request the Secretary-General of the
Permanent Court of Arbitration to make the necessary
appointments.

The arbitral award shall be made in accordance with this
Agreement. The arbitral tribunal shall decide all questions
presented on the basis of:

(a) the laws and regulations of Belize applicable to this Agreement
and other relevant laws, both national and international;

(b) the provisions of the Agreement, and

(c) trade usages and customs of the international petroleum
industry.

The place of arbitration shall be Belmopan, Belize.
The arbitral tribunal shall reach its decision by a majority of votes.

The decision of the arbitral tribunal shall be final and binding and
the Parties to the dispute shall abide by and comply with the terms
of its award.

-45-

ia
24.3

244

25.1

Princess Petroleum Lid.

(vii) The arbitral tribunal shail state the basis of its decision and give the
reasons for its decision.

(viii) Each party to the dispute shall bear the cost of its own arbitrator
and its representation in the arbitral proceedings. The cost of the
Chairperson in discharging his or her duties in relation to the
arbitration and the remaining costs of the arbitration shall be borne
equally by the parties to the dispute. The arbitral tribunal may,
however, direct in its decision that a higher proportion of costs shall
be borne by one or other of the parties to the dispute, and this
award shall be binding on the parties to the dispute.

in the case of any disputes concerning a matter identified in paragraph 6.2.10 (c)
of Article VI of this Agreement, the procedures relating to the referral of a matter
to a sole-expert for determination shall apply to the resolution of the dispute.

The language to be used in arbitration proceedings shall be English.

ARTICLE XXV
Termination
The Government shall have the right to terminate this Agreement upon giving
thirty (30) days written notice of its intention to do so if the Contractor,

(a) fails to make any monetary payment required by law or under this Agreement
for a period of thirty (30) days after the due date for such payment,

(b) fails to comply with any other material obligation that it has assumed under
this agreement,

(c) fails to comply with the Petroleum Act (No. 8 of 1991) and any lawful acts,
regulations, orders or instructions issued by the Government or any department
or agency of the Government, or

(d) becomes bankrupt, or goes into liquidation because of insolvency or makes a
composition with its creditors.

- 46 -
25.2

25.3

25.4

25.5

25.6

25.7

Princess Petroleum Ltd.

if the circumstance or circumstances that result in termination under paragraph
25.1 (a), (b) or (c) are remedied by the Contractor within the thirty (30) days
period following the notice of termination as aforesaid, such termination shall not
become effective.

{f the circumstance or circumstances that would otherwise result in termination
under paragraph 25.1 (b) or (c) are the result of force majeure, then termination
shall not take place so long as such force majeure continue and for such period
thereafter as the Government may determine to be reasonable.

The termination of this Agreement for whatever reason shall be without prejudice
to the obligations incurred and not discharged by the Contractor prior to the date
of termination.

In the event of termination pursuant to paragraph 25.1 or 25.7, the Government
may require the Contractor, for a period not to exceed one hundred eighty (180)
days, to continue, for the account of the Government, crude oil or natural gas
production activities until the right to continue such production has been
transferred to another entity.

Within ninety (90) days after the termination of this Agreement pursuant to
paragraph 25.1 or paragraph 25.7, unless the Minister has granted an extension
of this period, the Contractor shall complete any reasonably necessary action as
directed by the Government to avoid environmental damage or a hazard to
human life or third party property.

The Contractor shall have the right to terminate this Agreement totally or partially,
(a) with respect to any part of the contract area other than a field then producing,
or that prior thereto had produced, crude oil! or natural gas upon giving ninety (90)
days written notice of its intention to do so, and (b) with respect to any field then
producing, or that prior thereto had produced, crude oil or natural gas upon giving
one hundred and eighty (180 days written notice of its intention to do so. Upon
termination, the provisions of paragraphs 4.7 and 4.8 shall apply.

-47-
26.1

26.2

26.3

Princess Petrofeum Lid.

ARTICLE XXVI

Books, Accounts and Audits, Records, Reports and Inspections

The Contractor shall be responsible for keeping complete accounts, books and
records reflecting all petroleum operations expenditures and gross revenues
consistent with generally accepted procedures and standards in the international
petroleum industry and in accordance with accounting procedures prescribed for
petroleum operations by the Income Tax Commissioner.

Within ninety (90) days after the expiration of each calendar year, the Contractor
shall submit to the Government detailed accounts showing all petroleum
operations expenditures and all gross revenues during the past calendar year.
Before submission to the Government, the accounts shall be audited and certified
by an independent chartered accountant or certified public accountant acceptable
to both parties, at the expense of the Contractor. It is understood that the
Government retain the authority to review and audit the Contractor's accounts,
books and records with respect to petroleum operations conducted hereunder
either directly or through an independent accountant designated by the
Government.

The Government and its duly authorized representatives shall have full and
complete access to the contract area at all reasonable times with a right to
observe petroleum operations and shall have the right to inspect all assets,
records, books, accounts and data kept by the Contractor relating to petroleum
operations and this Agreement. In doing so, the Government and its
representatives shall not unduly interfere with the Contractor's petroleum
operations. However, the Government and its representatives may make a
reasonable number of surveys, drawings, tests and copies for the purpose of
implementing this Agreement. In so doing, the Government and its
representatives shail be entitled to make reasonable use of the equipment and
instruments of the Contractor provided that no damage to the equipment or
instruments or impediment to the petroleum operations hereunder shall result
from such use. The Government shall indemnify and reimburse the Contractor for
any loss or damage which may in fact result from any such use of equipment and
instruments, provided that such loss or damage is reported to the Government
within twenty-four (24) hours from the time of such inspection. The Govemment
and its representatives shall be given reasonable assistance by the Contractor
for such functions, and the Contractor shail afford to the Government and its
representatives, field office facilities and such other additional facilities and

- 48 -
26.4

26.5

26.6

26.7

26.8

Princess Petroieum Ltd.

privileges afforded to its own personnel in the field that may be necessary to
carry out the functions.

The Contractor shall prepare and maintain accurate and current records of its
activities in the contract area hereunder. The Contractor shall furnish the
Government in conformity with the applicable regulations, and as the
Government may reasonably require, information, reports and data concerning its
activities and operations under this Agreement.

The Contractor shall save and keep for the duration of this Agreement all unused
cores and samples taken from the wells drilled, which shall be forwarded to the
Inspector of Petroleum or his authorized representatives at such time and in the
manner directed by the Government. All cores and samples acquired by the
Contractor shall be available for inspection by the Inspector of Petroleum or his
authorized representatives at all reasonable times. Unless previously forwarded
to the Government pursuant to instructions given under this paragraph, the
Contractor shall forward to the Government all remaining cores and samples
upon the expiration or termination of this Agreement.

Unless otherwise agreed to by the Government, in the case of exporting any rock
or petroleum samples from Belize for the purpose of testing and analysis,
samples equivalent in size and quantity shall, before such exportation, be
delivered to the Inspector of Petroleum.

Originals of records and other data can be exported only with the permission of
the Government, provided, however, that magnetic tapes and any other data
which must be processed or analyzed outside Belize may be exported if a
comparable record is maintained in Belize and provided that such exported
records and data shall be repatriated to Belize.

The Contractor shalt provide to the Inspector of Petroleum in appropriate form all
original data resulting from petroleum operations, including, but not limited to,
geological, geophysical, petrophysical engineering, well logs, production data
and completion status reports and any other data which the Contractor may
compile during the term hereof including all reports, analyses, interpretations,
maps and evaluations thereof prepared by the Contractor and any contractors,
subcontractors or consultants to the Contractor or by affiliated companies, and
cuttings of ali samples that have been obtained or compiled during the ter

-49-
27.1

Princess Petroleum Ltd.

hereof (“data”). The Government shall have title to all such data. Such data shall
not be disclosed to third parties by the Government prior to relinquishment of the
area to which they relate, or prior to the end of the exploration period if such area
is not sooner relinquished, provided, however, that the Government may make
copies available to professional consultants, legal counsel, accountants,
underwriters, lenders and such Government entities as may need to be made
aware thereof or have the right to require disclosure. In any event, the
Contractor may retain copies of all such data. The Contractor shall not disclose
such data to any third parties without the Government's prior written consent,
provided, however, that the Contractor may make copies available to professional
consultants, legal counsel, accountants, underwriters, lenders, affiliated
companies and contractors and subcontractors of the Contractor and such
government entities as may need to be made aware thereof or have the right to
require disclosure. Any data which are disclosed by the Government or the
Contractor to third parties pursuant to this paragraph (26.8) shall be disclosed on
terms which ensure that such data are treated as confidential by the recipient.
To the extent that there is any inconsistency between the provisions of this
paragraph (26.8) and the provisions of Article XXXIIl, the provisions of this
paragraph (26.8) shall govern.

ARTICLE XXVI!

Insurance and Indemnification

To ensure that the Contractor shall meet its obligations to third parties, or to
Government agencies, that might arise in the event of damage or injury (including
environmental damage or injury, removal of wrecks and cleaning up caused by
accidents) caused by petroleum operations, notwithstanding that the damage is
accidental, the Contractor shal! maintain in force a third party liability insurance
policy covering the activities of itself, its contractors and subcontractors and the
employees of all such parties. Such insurance policy shail include the
Government as an additional insured, shall waive subrogation against the
Government, and shall provide that it may not be cancelled except upon thirty
(30) days prior written notice to the Government. A certificate evidencing such
insurance policy shall be furnished to the Government within ninety (90) days of
the effective date. The limits, coverage, deductibles and other terms thereof shall
be subject to approval in writing by the Government. To the extent that such third
party liability insurance is unavailable or is not obtained, or does not cover part or
all of any claims or damage caused by or resulting from petroleum operations,
the Contractor shall remain fully responsible and shall defend, indemnify and hold

- 50 -

0.
27.2

27.3

27.4

28.1

28.2

Princess Petroleum Ltd.

the Government harmiess against all such claims, losses and damages of any
nature whatsoever.

The: Contractor shall indemnify, defend and hold the Government harmless
ageinst claims, losses and damages of any nature whatsoever, including, without
limitation, claims for loss or damage to property or injury or death to persons,
caused by or resulting from any petroleum operations conducted by or on behalf
of the Contractor, provided that the Contractor shall not be held responsible to
the Government under this paragraph (27.2) for any loss, claim, damage or injury
caused by or resulting from any negligent action of personnel of the Government.

The Contractor shall contribute five tenths of one percent (0.5%) of the value of
the annual gross production of crude oil and/or natural gas produced and saved
in each calendar year and not used or consumed in petroleum operations to a
Common Fund to be held in trust by the Government and managed for the sole
purpose of indemnification against any or all environmental damages caused
during the petroleum operations.

Noihing contained in paragraph (27.3) above shall be construed to relieve the
Contractor of its obligations of indemnification as set out in this Agreement.

ARTICLE XXVIII

Assignment

The Contractor may assign, transfer, convey or otherwise dispose of any part or
all of its rights or interest under this Agreement with the prior written consent of
the Government, which consent shall not be unreasonably withheld.

Nowithstanding the provisions of paragraph 28.1, if the Contractor assigns to
any affiliated company, the Contractor shall remain fully liable for the
performance of this Agreement and shail be fully liable for the performance of
any such assignee.

-51-
28.3

29.1

30.1

Princess Petroleum Ltd.

In the case of an assignment to any non-affiliated company, the Contractor shall
provide to the Government an unconditional undertaking by the assignee to
assume all obligations of the Contractor under this Agreement. Notwithstanding
such undertaking, the Contractor shall remain jointly and severally liable with the
assignee for performance of the obligations of the Contractor unless the
Contractor assigns its entire interest under this Agreement.

ARTICLE XXiX

Law of the Agreement

This Agreement shall be construed under, governed by and interpreted in
accordance with the laws of Belize and such principles of international law as
may be applicable.

ARTICLE XXX

Force Majeure

Except as otherwise provided in this Article, each party shall be excused from
complying with the terms of this Agreement, except for payment of monies due,
for so long such compliance is prevented by strikes, wars (declared or
undeclared), acts of God, or by any act or cause that is reasonably beyond the
contro! of such party, such causes being herein called “force majeure”. In the
event that either party hereto is rendered unable, wholly or in part, by any of
these causes to carry out its obligations under this Agreement, such party shal!
give notice and details of force majeure in writing to the other party within seven
(7) days after its occurrence. In such cases, the obligations of the party giving
the notice shall be suspended during the continuance of any inability so caused.
Such party shall do all that is reasonably within its power to remove such cause
and to mitigate the consequences. Such party shall also promptly notify the other
party as soon as conditions of force majeure no longer prevent that party from
carrying out its obligations and following such notice shall resume its obligations
as soon as reasonably practicable.

-52-
314.4

32.4

32.2

33.1

Princess Petroleum Ltd.

ARTICLE XXXI

Entire Agreement and Amendments

This Agreement embodies the entire agreement and understanding between the
Contractor and the Government relative to the subject matter hereof, and
supercedes and replaces any provisions on the same subject in any other
Agreement between the parties, whether written or oral, prior to the date of this
agreement. This Agreement may not be amended, modified, varied or
supplemented except by an instrument in writing signed by the Contractor and
the Government.

ARTICLE XXXII

Waiver

Performance of any condition or obligation to be performed hereunder shall not
be deemed to have been waived or postponed except by an instrument in writing
signed by the party which is claimed to have granted such waiver or
postponement.

No waiver by any party of any one or more obligations or defaults by any other
party in the performance of this Agreement shall operate or be construed as a
waiver of any other obligations or defaults whether of a like or of a different
character.

ARTICLE XXxXill

Confidentiality

This Agreement and any confidential information of any party hereto which
becomes known to the other party in connection with the performance of this
Agreement shall not be published or disclosed to third parties without the forme
party's written consent, except as otherwise provided herein, and provide

-53-
33.2

34.1

Princess Petroleum Lid,

howaver that such other party may communicate confidential information to egal
coursel, accountants, other professional consultants, underwriters, lenders,
agerits, contractors or shipping companies to the extent necessary in connection
with this Agreement, with the obligation of the parties receiving such information
to rraintain confidentiality, or to an agency of the Government of the country of
the Contractor having authority to require such disclosure.

The term “confidential information” as used herein shall mean information
identified as “confidential” by the party originally in possession of it and disclosed
to thie other party, excluding information previously known to the other party or
information which is publicly known (except through disclosure of the other party
in volation of this Article XXXII) or information that comes into the legitimate
possession of such other party. The term “confidential information” shall not
include information about any money or other consideration paid by the
Contractor to the Government or a person acting on behalf of the Government
under or in connection with the terms of this Agreement.

The confidentiality obligations of this Article XXxXIIl shall expire upon
relir.iquishment of the area to which the information relates.

ARTICLE XXXIV

Notices

All notices and other communications required or permitted hereunder or any
not ces that one party may desire to give to the other party shall be in writing in
the English language and deemed to have been properly delivered if personally
harded to an authorized representative of the party for whom intended, or sent
by registered airmail or by facsimile transmission at or to the address of such
party for whom intended, or such other addresses as any party may from time to
tim2 designate by notice in writing to the other party.

- 54 -
EXHIBIT “A”

Princess Petroleum Lid.

DESCRIPTION OF THE CONTRACT AREA

BLOCK | SUB-BLOCKS NO. OF SQUARE | ACRES
SUB-BLOCKS | KILOMETERS
23 A thru ¥ 25 100 24,710.54
30 A thru Y 25 100 24,710.54
31 Ath Y | 25 100 24,710.54
32 Ath Y 25 700 24,710.54
33 Athnu ¥ 25 100 24,710.54
34 A thru Y 25 700 24,710.54
46 A thru Y 26 100 24,710.54
a Athru Y 25 100 24,710.54
46 Athru ¥ 25 100 24,710.54
9 A thru Y 25 100 24,710.54
50 A thru Y 25 100 24,710.54
51 A thru ¥ 25 700 | 24,710.54
66 D.EIJN.O.S,1,.XY and 125 50. | 12,355.27
half of CH,M,R.W
67 A thru Y 25 100 24,710.54
68 Athru Y 25 100 24,710.54
69 A thru Y 25 100 24,710.54
70 A thru Y 26 100 24,710.54
7! AthruY 7 25 100 24,710.54
72 A thru Y 25 700 24,710.54
a A thru Y 25 100 24,710.54
88 A thru Y 25 100 24,710.54
L

Princess Petroleum Ltd.

89 A thru ¥ 25 100 24,710.54
90 A thruY 25 100 ~=~| ~=«24,710.54
91 A thru Y 25 100 24,710.54
92 A thru Y 25 100 24,710.54
93 AthruY 25 100 24,710.54
108 A thru Y 25 100 24,710.54
109 AthruY 25 100 24,710.54
110 A thru ¥ 25 100 24,710.54
111 A thru Y 25 100 24,710.54
112 A thru Y 25 100 24,710.54
113 A thru Y 25 100 24,710.54
128 A thru Y 25 100 24,710.54
129 A thru Y 25 100 24,710.54
130 Athy 25 100 24,710.54
131 AthruY 25 100 24,710.54
132 A thru Y 25 100 24,710.54
133 A thru Y 25 100 24,710.54
148 A thru Y 25 100 24,710.54
149 A thru Y 25 100 24,710.54
150 A thru Y 25 100 24,710.54
151 A thru Y 25 100 24,710.54
52a A thru Y 25 100 24,710.54
152b A thru Y 25 100 24,710.54
167 A thru Y 25 100 24,710.54
168 AthruY 25 100 24,710.54

'

-56-

Princess Petroleum Ltd.

169 A thru Y 25 100 24,710.54
170 A thru Y 25 100 24,710.54
171a A thru Y 25 100 24,710.54
171b A thru Y 25 100 24,710.54
186 A thru Y 25 100 24,710.54
187 A thru Y 25 100 24,710.54
188 Athru Y 25 100 24,710.54
189 A thru Y 25 100 24,710.54
190a Athru Y 25 100 24,710.54
190b A thru Y 25 100 24,710.54
206 A thru Y 25 100 24,710.54
207 A thru Y 25 100 24,710.54
208 A thru Y 25 100 24,710.54
209a A thru Y 25 100 24,710.54
209b Athru Y 25 100 24,710.54
225 Athru Y 25 100 24,710.54
226 A thru Y 25 100 24,710.54
227a A thru Y 25 100 24,710.54
227b Athru Y 25 100 24,710.54
227¢ A thru Y 25 100 24,710.54
244 A thru Y 25 100 24,710.54
245a A thru Y 25 100 24,710.54
245b Athru Y 25 100 24,710.54
245¢ A thru Y 25 100 24,710.54
262 AthruY 25 100 24,710.54

-57-

Princess Petroteum Ltd.

263 A thru Y 25 100 24,710.54
280a Athru Y 25 100 24,710.54
280b A thru Y 25 100 24,710.54
335 P thru Y 10 40 9,884.22
336 K thru Y 15 60 14,826.32
337 K,L,M,P,Q,R,U,V,W and 10.5 42 10,378.43
half of N,S.X
350 D,E,I,J,L,M,N,O,Q,R,8,T,V, 16 64 15,814.75
W.XY
351 A thru ¥ 25 100 24,710.54
352 A thru T and half of 22.5 90 22,239.49
UVW.XY
353 (| A,B,C,F,G,H,K,L,M,P,Q,R,U 19 76 18,780.01
»V,W and half of
D,I,N,S,U,V,W,X
365 X and Y 2 4 988.42
366} Athru J; K,L,M,P,Q,R and 17.5 70 17,297.38
half of N,O,U
367 A thru & 5 20 4,942.11
377 R,S,T,W,%,Y 6 24 5,930.53
378 P thru Y 10 40 9,884.22
———_.
379 P thru Y 10 40 9,884.22
380 P thru Y 40 40 9,884.22
381 DandE 2 4 988.42
392 C,D,E,H,I,J,M,N,O 9 36 8,895.79
393 A,B,F,G,K,L and half of 7.5 30 7,413.16
C,D,E
394 Half of A,B,C,D,E 2.5 10 2,471.05
395 Half of A,B,C,D,E 2.5 10 2,471.05
TOTAL 2,013,909.02

-58-

Princess Petroleum Lid.

EXHIBIT “B”
MAP OF THE CONTRACT AREA

e000 va

renee [.

swe t |

_ aan

i
hoor
mE HE EE ey
ml 5

vevcooa

va |
we q
i

sasn099

ec0990

san0s0

i.
| |

e200 4 r | Caribhean Sea’

von f ase |

vo ra ml 7

ve | CT

see a L I
EPP 1 al
Boa? & aie se EG &
PEPEE LEP PEL Pia bags
ar
[_} Plincess Petroleum Ltd. Contract Areas

~59-
Princess Petroleum Ltd.

EXHIBIT “Cc”
BANK GUARANTEE

Ministry of Finance,
Government of Belize,
Belmopan, Belize

Gentlemen,

RE: OUR IRREVOCABLE LETTER OF GUARANTEE NO.

In compliance with the request of (“the

Contractor”), we, (Name of Bank), issue this unconditional irrevocable letter of
guarantee in your favour for a sum not exceeding United
States Dollars (US $. ), which represents the total minimum
exploration expenditures set forth in paragraph 6.1.1 of the Agreement (“Agreement’),
dated , 200_, between the Contractor and the Government of
Belize (“Government”), relating to petroleum exploration, development and production in
the territory of Belize, to guarantee the Contractor's faithful performance of its minimum
exploration expenditures obligations as provided for in the Agreement, the said sum of
United States Dollars (US $ ) to be reduced
at the end of each contract year, as defined in the Agreement, by the amount stipulated
to be expended in such contract year, if such amount is in fact expended as evidenced
by a signed certificate from the Government, provided, however, that said sum shall
under no circumstances be reduced below the stipulated minimum exploration
expenditures for the remaining contract year of the initial exploration period, as set forth
in paragraphs 6.1.1 of the Agreement, as adjusted in accordance with paragraphs 6.1.3
and 6.1.4 of the Agreement as evidenced by a signed certificate from the Government.

- 60 -
Princess Petroleum Ltd.

The terms and conditions of this Letter of Guarantee are as follows:

1. The said amount, or any part thereof, shall be paid to you upon our receipt of your
written statement that the amount claimed is duly payable under the Agreement.

2. We hereby waive diligence, presentment, demand for payment, protest, any
requirement that the Government exhaust any right or power or take any action
against the Contractor, all notices (whether of non-payment by the Contractor,
dishonour, protest or otherwise) and all demands whatsoever. Our obligations
hereunder are continuing, absolute and unconditional, and will not be in any way
affected by giving of time or any forbearance by the Government, the waiver or
consent by the Government with respect to any provisions of the Agreement, and
irrespective of the validity, regularity, enforceability or value of the Agreement, or
by any other circumstances which might otherwise constitute a legal or equitable

discharge or defense of a surety or guarantor, ali of which are hereby expressly
waived.

3. Our obligations hereunder shall be paid in United States Dollars to the bank
account designated by the Government, free and clear of and without reduction by
reason of any and all present and future taxes, levies, assessed, imposed or
collected with respect thereto by the Government of _ oF
any political sub-division or taxing authority thereof or therein. We shall bear and

pay any and all fees and expenses in relating to or in connection with this Letter of
Guarantee.

4. In order to give effect to this Letter of Guarantee, we hereby declare that the
Government shall be at liberty to act as though we were the principal debtor, an

-61-
Princess Petroleum Lid.

we hereby waive all and any of the rights as surety which may at any time be
inconsistent with any of the above provisions.

Any claim or demand under this Letter of Guarantee shall be presented to us on or
before the expiration of the date of the validity of the Letter of Guarantee.

This Letter of Guarantee shall be effective immediately and expire ninety (90) days
after the end of the initial exploration period as defined in the Agreement, and
thereafter automatically without any formality become null and void for all its
effects and this Letter of Guarantee shali be returned to us immediately.

Yours very truly,

(Name of Bank)

-62-
Princess Petroleum Lid.

IN WITNESS WHEREOF the Government and the Contractor have heretc/set their
hands and seals the day and year first herein before written.

SIGNED, SEALED AND DELIVERED )
by FLORENCIO MARIN, Minister of Natural)
Resources and the Environment )
for and on behalf of the )

)

Government of Belize

In the presence of:

SIGNED, SEALED AND DELIVERED )

by SUDI OZKAN )

for and on behaif of Princess Petroleum Ltd.) UDI OZWAN
“a ~

-63~
Princess Petroleum Lid,

|, FLORENCIO MARIN, Minister of Natural Resources and the Environment hereby
acknowledge that | did sign, seal and deliver the within written document as my act and
deed.

Acknowledge at BELMOPAN this 42 day of October, 2007.

FLORENCIO MARIN

Before me, |

CHIEF EXECUTIVE OFFICER

4

BE IT REMEMBERED that on the 12" day Sf October, 2007 personally appeared before
me the within na

N and acknowledged before me that he did

sign, seal and d document as his act and deed and that the

signature Lg, in his own proper handwriting.

LW.

CHIEF EXECUTIVE OFFICER

-64-
Princess Petroleum Ltd

|, SUDI OZKAN, hereby acknowledge that! did sign, seal and deliver the within written
document as my act and deed for and on behalf of Princess Petroleum Ltd.

Acknowledge at BELMOPAN this 12" day of October, 2007.

SUPI OZKAN

La We

CHIEF EXECUTIVE OFFICER

Before me,

BE (T REMEMBERED that on the 12" day of October, 2007 personally appeared before
me the within named SUDI OZKAN and acknowledged before me that he did sign, seal
and deliver the within-written document as his act ayd deed for and on behalf of
Princess Petroleum Ltd. and that the signature “ fe "is in his

own proper handwriting.

CHIEF EXECUTIVE OFFICER

-65-
Princess Petroleum Ltd.

| hereby certify that | have counted the within-written document and that it contains two
hundred fifty-nine (259) folios of seventy-two (72) words each and thirty-seven (37)
words over and no more.

AS WITNESS my hand this 12" day of October, 2007.

WITNESS

This Document was prepared and drawn in the Ministry Of Natural Resources and the
Environment.

INSPECTOR OF PETROLEUM

- 66 -
